      Case 2:14-cv-00239-KWR Document 159-1 Filed 09/25/19 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF LOUISIANA

    JOSEPH DAUZAT,                                 *
         Plaintiff                                 * CIVIL DOCKET NUMBER: 14-cv-239
                                                   *
    VERSUS                                         *
                                                   *
    BESSIE CARTER, LAURA                           * MAG: KAREN WELLS ROBY
    BUCKLEY, CASEY MCVEA,                          *
           Defendants.                             *
    ********************************               *

        MEMORANDUM IN SUPPORT OF PLAINTIFF’S MOTION FOR JURY
                           VENIRE LIST

           NOW INTO COURT, through undersigned counsel, comes Plaintiff Joseph

Dauzat, who respectfully moves this Court to provide the jury venire list for the jurors

who are “on call” for the months of September 2019 and October 2019, and the jury

venire list for jurors sent a notice to appear for the week of October 21, 2019 for the

Eastern District of Louisiana.

           Plaintiff does not seek these lists with the intention to contact or interview jurors,

and will comply fully with Local Rules 47.4 and 47.5. No other local rule directly

addresses or prohibits the availability of juror venire lists in advance of a trial proceeding.

           The applicable Federal statute provides a vehicle to civil litigants to challenge the

composition of a petit jury, prior to voir dire or after discovery of a failure to comply with

the Jury Selection and Service Act of 1968 (hereinafter “JSSA”). 1 The statute further states

that “[T]he contents of records or papers used by the jury commission or clerk in

connection with the jury selection process shall not be disclosed, except pursuant to the

district court plan or as may be necessary in the preparation or presentation of a

motion under subsection (a), (b), or (c) of this section.” 2 Plaintiff contemplates filing

such a challenge under subsection (c) if the records requested demonstrate deviations from

the JSSA.

           The Supreme Court and the Fifth Circuit have held that a litigant’s right to jury

records is unqualified:

                   This provision makes clear that a litigant has essentially an
                   unqualified right to inspect jury lists. It grants access in order
                   to aid parties in the preparation of motions challenging jury-
                   selection procedures. Indeed, without inspection, a party
                   almost invariably would be unable to determine whether he

1
    28 U.S.C. § 1867(c) – (d).
2
    28 U.S.C. § 1867(f) (emphasis added).
    Case 2:14-cv-00239-KWR Document 159-1 Filed 09/25/19 Page 2 of 2



                  has a potentially meritorious jury challenge. Thus, an
                  unqualified right to inspection is required not only by the
                  plain text of the statute, but also by the statute's overall
                  purpose of insuring grand and petit juries selected at random
                  from a fair cross section of the community. 3

         In an exercise of due diligence under the statute, Plaintiff seeks the jury venire lists

for the months of September 2019 and October 2019 to determine if the petit jury for the

upcoming trial will be composed from a venire representative of a fair cross section of the

population of the Eastern District of Louisiana.

         Plaintiff has not identified any prohibition on providing jury venire lists to counsel

under the local rules. Because the JSSA and the Fifth Circuit’s and Supreme Court’s

jurisprudence all provide an “unqualified right” to a civil litigant 4 to information sufficient

to determine whether the jury venire is drawn from a fair cross section of the population of

the Eastern District, Plaintiff requests that the above-specified jury venire lists be provided

as soon as practicably available.




                                              Respectfully Submitted,




                                              ________________________________________
                                              Elizabeth Cumming, LSBN #31685
                                              Eric Foley, LSBN # 34199
                                              Roderick & Solange MacArthur Justice Center
                                              4400 S. Carrollton Ave.
                                              New Orleans, LA 70119
                                              Tel. 504-620-2259
                                              elizabeth.cumming@macarthurjustice.org
                                              eric.foley@macarthurjusstice.org

                                              Attorneys for Plaintiffs


Date: September 25, 2019




3
  Test v. United States, 420 U.S. 28, 30 (1975) (internal quotes and citations omitted); see also United
States v. Potts, 538 Fed. App’x 434, 437 (5th Cir. 2013). The Court of Appeals cited with approval the
position of the First Circuit that “the district court may not premise the grant or denial of a motion to
inspect upon a showing of probable success on the merits of a challenge to the jury selection provisions.”
Potts, 538 Fed. App’x at 437 (quoting United States v. Royal, 10 F.3d 1019, 1025 (1st Cir. 1996)).
4
  Test, 420 U.S. at 30 n.3 (“The statute grants the rights to challenge selection procedures and inspect lists
to the United States and the defendant in a criminal case, and to any party in a civil case.”).


                                                       2
